In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐2258

UNITED STATES OF AMERICA,
                                                 Plaintiff‐Appellee,
                                 v.
JOSHUA N. BOWSER, et al.,
                                                        Defendants.
APPEAL OF: BRADLEY W. CARLSON

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division.
      No. 1:12‐cr‐00102‐TWP‐DML — Tanya Walton Pratt, Judge. 


   ARGUED JANUARY 19, 2016 — DECIDED AUGUST 23, 2016

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
    ROVNER,  Circuit  Judge.  This  appeal  involves  the  govern‐
ment’s efforts to seize personal property bearing the insignia
of the Outlaws Motorcycle Club (the “Outlaws”), and the effort
of a representative of the Outlaws to intervene to prevent those
forfeitures. The forfeiture actions stemmed from criminal cases
brought against a number of Outlaws members, including all
members of the Indianapolis chapter of the Outlaws. As we
summarized in United States v. Knoll, 785 F.3d 1151, 1152–53
(7th  Cir.  2015),  “[t]his  case  began  with  a  forty‐nine  count
2                                                       No. 15‐2258

indictment that charged fifty‐one individuals (all members of
the Outlaws) with racketeering, mail and wire fraud, money
laundering,  drug  trafficking,  extortion,  running  an  illegal
gambling business, witness tampering and firearms offenses,
among other things.” Included in that indictment, was a count
charging nineteen members of the Outlaws with violations of
the Racketeer Influenced and Corrupt Organizations statute
(RICO), based on allegations that the Outlaws was an enter‐
prise and its members participated in that enterprise through
the commission of various crimes. The indictment included a
notice of the government’s intent to forfeit any and all property
affording the RICO defendants with a source of influence over
the enterprise and all property obtained, directly or indirectly,
from racketeering activity. 
    On  July  11,  2012,  in  connection  with  the  arrests  of  the
Outlaws members, the FBI executed search warrants on the
Outlaws’ clubhouses in Indianapolis and Fort Wayne, Indiana,
the Outlaws’ bunkhouse in Indianapolis, and several individ‐
ual  residences.  Pursuant  to  those  searches,  the  FBI  seized
numerous items bearing the insignia of the Outlaws, and the
FBI sought forfeiture of those items. That property included,
but was not limited to: vests, patches, shirts, hats, belt buckles,
signs,  mirrors,  flags,  calendars,  books,  and  pictures.  The
Outlaws used the symbols on the clothing to conspicuously
display their presence and to deter other groups from infring‐
ing  on  their  territory.  The  items  included  the  symbol  of  the
Outlaws which was a skull and crossed pistons, and patches
with  slogans  such  as  “God  Forgives,  Outlaws  Don’t”  and
“Snitches Are a Dying Breed” which communicated a threat to
those who would seek to oppose the Outlaws. 
No. 15‐2258                                                       3

     One  defendant,  Christian  Miller,  was  found  guilty  after
trial,  but  the  remaining  eighteen  defendants  pled  guilty—
sixteen defendants to all charges and two defendants to all but
the RICO counts to which they pled nolo contendere. As part
of  the  plea  agreements,  each  agreed  to  forfeit  the  Outlaws
paraphernalia seized by the FBI. After the government sought
and obtained final orders of forfeiture from all but one defen‐
dant, and was in the process of finalizing forfeiture with the
remaining Outlaws defendant, the court received a letter from
Bradley  W.  Carlson  which  it  interpreted  as  a  motion  to
intervene  in  the  criminal  forfeiture  actions.  Pursuant  to
18 U.S.C. § 1963(l)(2), “[a]ny person, other than the defendant,
asserting a legal interest in property which has been ordered
forfeited to the United States … may … petition the court for
a hearing to adjudicate the validity of his alleged interest in the
property.” In order to pursue such relief, a petitioner’s right to
the  property  must  have  vested  in  petitioner  rather  than  the
defendant or be superior to any right, title or interest of the
defendant at the time of the commission of the criminal acts, or
the petitioner must be a bona fide purchaser of the property.
18 U.S.C. § 1963(l)(6). The government sought to dismiss the
motion as untimely in that final forfeiture orders had already
issued, but Carlson responded by filing a motion to reopen the
final orders and also challenging orders seeking forfeiture of
indicia and memorabilia of the Outlaws. 
    In seeking to reopen the forfeiture actions under Federal
Rule of Civil Procedure 60(b), Carlson contended that he had
a property interest in all of the Outlaws paraphernalia and that
the government had failed to provide him with direct notice of
the forfeiture actions. Therefore, the issue before the district
4                                                         No. 15‐2258

court  was  whether  Carlson  was  due  direct  notice  of  the
forfeiture actions filed in this case. The notice requirements for
such  forfeitures  is  set  forth  in  18  U.S.C.  §  1963(l)(1),  which
provides that 
         [f]ollowing the entry of an order of forfeiture
         under  this  section,  the  United  States  shall
         publish notice of the order and of its intent to
         dispose of the property in such manner as the
         Attorney  General  may  direct.  The  Govern‐
         ment  may  also,  to  the  extent  practicable,
         provide direct written notice to any person
         known  to  have  alleged  an  interest  in  the
         property  that  is  the  subject  of  the  order  of
         forfeiture as a substitute for published notice
         as to those persons so notified.
In addition, Federal Rule of Criminal Procedure 32.2(b)(6)(A)
requires the government to “publish notice of the order and
send  notice  to  any  person  who  reasonably  appears  to  be  a
potential claimant with standing to contest the forfeiture in the
ancillary proceeding.” The government provided notice of all
of the forfeitures to each of the defendants, and also posted
notice of each forfeiture on the official government forfeiture
site at www.forfeiture.gov for 30 consecutive days.
    Carlson asserts that he was entitled to direct written notice
of the order because he claims that he has been elected by the
collective  membership  of  the  Outlaws  to  protect,  manage,
direct, oversee, and control all indicia and memorabilia of the
Outlaws  in  the  United  States.  Carlson  maintains  that  all
patches  and  registered  collective  marks  of  the  Outlaws  are
No. 15‐2258                                                           5

owned solely by the collective membership of the Outlaws, not
by  any  individual  members.  As  support  for  his  position,
Carlson  points  out  that  Outlaws  members  believe  that  the
property bearing the markings of the Outlaws are the property
of the Outlaws as a whole, and that Outlaws members must
return their “colors” (paraphernalia with Outlaws markings)
if  they  cease  to  become  active  members.  The  government
concedes  that  Outlaws  members  share  that  belief.  Carlson
claims that by virtue of his elected position he has been vested
by the membership of the Outlaws with a “superior possessory
interest in all items of [Outlaws] indicia.” 
    The district court denied that motion, as well as Carlson’s
subsequent motion to alter or amend the judgment pursuant
to Rule 59(e). The district court determined that Carlson had
failed  to  demonstrate  that  the  government  was  aware  of
Carlson or his alleged interest in the property, and that in any
event Carlson had failed to demonstrate a property interest in
the  Outlaws  paraphernalia.  We  review  the  district  court’s
Rule 60(b) determination for abuse of discretion. Anderson v.
Catholic  Bishop  of  Chicago,  759  F.3d  645,  652  (7th  Cir.  2014);
United States v. 8136 S. Dobson St., Chicago, Ill., 125 F.3d 1076,
1082 (7th Cir. 1997).
    On appeal, Carlson presents two issues for our resolution:
whether Carlson possessed an interest in the property suffi‐
cient to entitle him to notice of the forfeiture proceedings, and
whether the notice provided by the government was adequate
as both a statutory and constitutional matter. Because Carlson
fails to adequately allege that he had a lawful property interest
at stake of which the government reasonably would have been
aware,  we  need  not  consider  his  second  contention  that  the
6                                                             No. 15‐2258

notice  supplied to all  members  of the Indianapolis Outlaws
chapter, including its president, was inadequate to inform the
Outlaws’ collective membership. 1
    As  Carlson  concedes,  a  lawful  property  interest  for  pur‐
poses of the forfeiture notice provision is created and defined
by  state  law.  Knoll,  785  F.3d  at  1156;  United  States  v.  5  S  351
Tuthill Rd., Naperville, Ill., 233 F.3d 1017, 1021 (7th Cir. 2000),
amended on denial of rehʹg (Mar. 21, 2001). Therefore, we must
look to Indiana law to determine whether Carlson has alleged
a  property  interest  recognized  in  that  state.  Only  a  person
possessing a legal interest, rather than an equitable interest, in
property will have standing to challenge its forfeiture. Knoll,
785 F.3d at 1156; United States v. Timley, 507 F.3d 1125, 1129 (8th
Cir.  2007).  Carlson  alleges  only  that  the  property  subject  to
forfeiture was not owned by individuals, but was owned by
the  “collective  membership”  of  the  Outlaws  and  he  was  an
agent  of  that  collective  membership  for  the  purposes  of
maintaining and controlling the property and therefore had a




1
   Although both parties rely on trial testimony in arguing as to ownership,
Carlson  asserts  that  the  government  should  not  be  able  to  point  to
testimony in the criminal case that Carlson never had an opportunity to
contest. Setting aside the contradiction in relying on such testimony when
useful and disavowing its relevance when not, the argument is problematic
on a more fundamental basis. The issue here is whether the government
should have know that Carlson had an ownership interest in the property
such as to entitle him to direct notice. The government’s knowledge of the
Outlaws gleaned in the trial testimony is relevant  to that determination
regardless  of  whether  that  information  could  have  been  contested  by
Carlson. 
No. 15‐2258                                                         7

lawful, possessory interest over the forfeited items by virtue of
that agency relationship. 
    Under  Indiana  law,  ownership  of  personal  property  is
determined by reference to the indicia such as title, possession,
and control. Harden v. Monroe Guaranty Ins. Co., 626 N.E.2d 814,
820 (Ind. App. Ct. 1993); Womack v. State, 738 N.E.2d 320, 324
(Ind. Ct. App. 2000); National Serv‐All Inc. v. Indiana Dept. of
State Revenue, 644 N.E.2d 954, 957 (Ind. Tax Ct. 1994); Meridian
Mortgage Co. v. State, 182 Ind. App. 328, 339, 395 N.E.2d 433,
439 (1979); Rhoades v. State, 70 N.E.2d 27, 29 (Ind. S. Ct. 1946).
Carlson has not alleged any of these indicia, and in fact does
not cite to any Indiana cases in asserting the property interest.
Although  he  has  alleged  an  understanding  that  property
cannot be transferred to non‐members, he does not identify
what type of interest, if any, in that property was retained by
the Outlaws—whether an option to purchase back, a right of
first  refusal,  a  termination  of  a  bailment  or  lease,  etc.—and
whether that interest is a legal interest that grants standing or
an equitable or other interest that does not. He fails in fact to
cite to Indiana law at all to establish the legal interest in the
property  despite  recognizing  that  property  interests  are
defined  by  state  law.  Moreover,  among  the  forfeitures  chal‐
lenged by Carlson are those of three persons who were former
members  of  the  Outlaws,  yet  still  in  possession  of  such
paraphernalia,  and  at  least  one  person  who  was  never  an
Outlaws  member,  thus  contradicting  the  claim  that  the
collective membership exercised that control over distribution. 
    In his initial brief to this court, Carlson appeared to assert
a  bailment  relationship,  wherein  the  property  would  be
possessed by the Outlaws members only as bailees with the
8                                                        No. 15‐2258

Outlaws organization presumably the bailor, but he affirma‐
tively  denied  any  such  argument  in  his  reply  brief  and  on
appeal.  Bailment,  at  least,  is  a  recognized  property  interest,
although  appropriately  abandoned  given  the  absence  of
evidence that this was in fact a bailment relationship. He relies
instead  only  on  an  argument  that  his  legal  interest  is  as  an
agent of the Outlaws and that his agency interests are a legally
recognized interest. But an agent can possess only the interest
of  his  principal,  and  Carlson  has  not  alleged  what  legally
protected  interest  the  principal—the  Outlaws—has  in  the
property. Carlson did not assert, for instance, that the Outlaws
have  a  property  interest  because  the  Outlaws  purchased  or
manufactured  the  paraphernalia  and  retained  a  recognized
legal interest in it, nor does he allege that the Outlaws pos‐
sessed it and distributed it in such a manner that the Outlaws
retained a legal as opposed to equitable interest in the prop‐
erty. In fact, at oral argument counsel for Carlson did not know
whether the Outlaws organization had purchased the items,
and did not know where the items were purchased or where
manufactured.  He  asserted  that  “ownership  is  ownership”
regardless  of  whether  one  has  a  receipt  for  the  items  or
whether the items are found on the street. But of course, the
origin of the items—such as whether they are borrowed, stolen,
purchased, leased, or not possessed at all—is in fact relevant to
whether the Outlaws have a legal interest recognized under
state  law.  Carlson  maintained  that  all  parties  agreed  as  to
ownership, but the existence of a legally enforceable property
interest is a matter of state law not a matter to be decided by
the parties. Persons joining the Outlaws may well understand
that  the  Outlaws  colors  must  only  be  worn  by  Outlaws
No. 15‐2258                                                                      9

members in  good  standing, and that  the  members will take
away a person’s colors if they leave the Outlaws either volun‐
tarily or otherwise. That type of expectation may be found in
other contexts such as in street gangs, in which gang members
may enforce their gang rules and prohibit non‐members from
displaying the symbols of the gang; that does not vest those
gang  members  with  a  legally  protected  interest  in  those
symbols or vestments.2 In fact, Outlaws also purport to require
members to color over tattoos containing Outlaws symbols if
they leave the Outlaws, but that does not suggest ownership of
the tattoos. The attempt to control member behavior and the
use of symbols is prevalent in many organizations—criminal
or otherwise—but does not in itself establish a lawful property
interest. 
    In short, it is not enough to merely assert that the Outlaws
members  understand  that  Outlaws  insignia  can  only  be
possessed  and  exhibited  by  Outlaws  members,  or  even  to
assert  their  “agreement”  that  the  items  are  owned  by  the
collective membership not the individuals. “Courts generally
do  not  determine  legal  interests  in  property  for  forfeiture
purposes  by  evaluating  the  history  and  traditions  of  the
Outlaws” and the equitable interests created by that history
and  tradition  “are  insufficient  to  establish  property  rights.”
Knoll, 785 F.3d at 1156. State law defines property interests, not

2
     Although  Carlson  states  that  the  collective  marks  of  the  Outlaws  are
registered  with  the  United  States  Patent  and  Trademark  Office,  Carlson
makes  no  argument  relating  to  trademark  protection  in  his  brief  and
therefore we do not address that in this opinion. 
10                                                     No. 15‐2258

the agreements by individuals as to who will be deemed an
owner. 
    In United States v. Funds in the Amount of $239,400, 795 F.3d
639, 642‐43 (7th Cir. 2015), we recognized that “an assertion of
ownership  combined  with  some  evidence  of  ownership  is
sufficient to establish standing at the summary judgment stage
of a civil forfeiture action.” Here, Carlson asks us to hold that
in  a  criminal  forfeiture,  an  assertion  of  ownership,  without
more,  is  sufficient  to  alert  the  government  that  he  has  a
property  interest  in  the  items  as  against  those  who  were  in
possession of the items and conceded their forfeiture. It is not.
Such  an  approach  is  inconsistent  with  the  law,  and  under‐
standably so, as it would be rife for abuse. Persons engaged in
a criminal enterprise could simply agree among themselves
that  all  personal  and  real  property  in  their  possession  is
actually owned by their law‐abiding grandmother down the
block, and the grandmother could contest the forfeiture of such
property without any other allegation of a legal interest in the
property. 
    The district court in United States v. Rosga, 864 F. Supp. 2d
439 (E.D. Va. 2012), recognized such a danger in a case present‐
ing the same issues here—an effort to intervene in forfeiture
actions based on ownership by the collective membership of
the  Outlaws.  As  in  this  case,  the  Rosga  court  was  presented
with  forfeiture  of  Outlaws  paraphernalia  following  RICO
convictions of sixteen Outlaws members, and the government
provided notice to those defendants as well as the public notice
on its website. Four Outlaws members not named as defen‐
dants in the criminal case then contested the forfeiture, seeking
the return of all indicia and other property associated with the
No. 15‐2258                                                      11

Outlaws based on the argument that none of the individual
defendants owned the Outlaws items. The court held that, in
order to adequately allege standing to contest a forfeiture, the
claimants must establish “at least ‘a facially colorable owner‐
ship interest’ in the property in question.” Id. at 448. The Rosga
court  noted  that  dismissal  of  the  petition  on  such  standing
grounds would be proper only if the facts taken as true in the
light most favorable to petitioners, “do not plausibly demon‐
strate a cognizable legal interest in the forfeited assets.” Id at
449. Faced with the same “collective membership” argument
raised  here,  the  court  held  that  the  petitioners—who  never
claimed  to  have  been  in  possession  of  the  property  and
asserted  only  unsupported  legal  conclusions  of  collective
ownership—failed to demonstrate a cognizable interest in the
items. The court noted that criminal forfeiture statutes should
be construed to deny relief to parties engaged in manipulating
ownership.  The  court  deemed  “well‐founded”  the  govern‐
ment’s  argument  that  the  collective  ownership  mechanism
asserted by the Outlaws was “designed solely ‘to insulate from
forfeiture property used by convicted members of the organiza‐
tion.’” Id. at 450. 
    The allegations relied upon by Carlson are similar. Carlson
relies solely on the understanding of the members set forth in
the  membership  affidavit  that  each  member  signs,  and  at‐
tached his American Outlaws Association (AOA) Membership
Affidavit to the Rule 60(b) motion. That affidavit contains only
a few sentences, all of which reflect a focus on evading law
enforcement. First, the affidavit defines ownership of property,
declaring  that  “every  member  of  the  AOA  is  informed  and
agrees, that a member can only surrender, transfer or forfeit
12                                                       No. 15‐2258

indicia  of  the  AOA  to  another  member  in  good  standing,
therefore all property bearing the markings of the AOA is the
property of the AOA as a whole, not the individual.” In the
sentence  following  that  declaration,  the  affidavit  discusses
possible forfeiture, and the member agrees that if the property
is  seized  by  law  enforcement  he  will  pursue  it  by  all  legal
resources that are available. Finally, the final sentence in that
same  affidavit  provides  “I  also  know  and  agree  that  by
becoming a member of the AOA it is not, nor has ever been a
criminal  enterprise.”  That  statement  mirrors  the  statement
concerning  the  property  interest  in  that  it  reflects  a  legal
conclusion, with no factual basis whatsoever, which appears to
be designed to subvert law enforcement efforts. The statement
that  it  was  not  a  criminal  enterprise  is  belied  by  the  RICO
charges and convictions as to all members of the Indianapolis
chapter  in  the  underlying  criminal  action  here,  and  the
statement concerning the ownership interest fares no better.
The affidavit statements do not provide any basis for the court
to identify what legal interest the Outlaws have in the prop‐
erty, and certainly  would  not put the government on notice
that the “collective membership” possessed a legal ownership
interest  in  the  property.  As  the  Indiana  Court  of  Appeals
recognized, “[o]wnership can not be conferred by a wave of a
magic  semantic  wand.  We  will  look  past  the  terms  of  the
agreement  to  the  actual  transaction  involved.”  Meridian
Mortgage, 395 N.E.2d at 440. Carlson has failed to identify the
origin  of  the  items  or  allege  the  Outlaws  relationship  at  its
inception, and the district court properly held that Carlson was
not entitled to individualized notice. 
     The decision of the district court is AFFIRMED.